DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 10/14/2021 are acknowledged.  Claims 1, 13, 15 and 16 are amended; claims 10, 12, 14, 18-19 and 23-24 are canceled; claims 1-9, 11, 13, 15-17, 20-22 and 25 are pending; claims 13, 15-17 and 20 are withdrawn; claims 1-9, 11, 21-22 and 25 have been examined on the merits.

Claim Objections
The objection to claim 1, as set forth at pp. 2-3 of the previous Office Action, is withdrawn in view of the amendment of the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 1-9, 21 and 25 under 35 U.S.C. § 103(a) over Lananan et al., 2014 (cite U, PTO-892, 3/2/2020) in view of Wang et al., CN103805514 (foreign patent document cite 1, IDS, 9/24/2019; Google machine translation, cite V, PTO-892, 3/2/2020) and Koppe et al., WO 97/31700 (EPO machine translation, cite W, PTO-892, 3/2/2020) in light of Sullivan et al., 2010 (cite X, PTO-892, 3/2/2020; herein “Sullivan”) as set forth at pp. 14-25 of the previous Office Action, is withdrawn in view of the amendment of the claims.
The rejection of claims 1-9, 11, 21 and 25 under 35 U.S.C. § 103(a) over Lananan in view of Wang, Koppe and Kliphuis, 2010 (cite X, PTO-892, 11/21/2018; herein “Kliphuis”) in light of Sullivan as set forth at pp. 27-29 of the previous Office Action, is withdrawn in view of the amendment of the claims.
The rejection of claims 1-9, 21-22 and 25 under 35 U.S.C. § 103(a) over Lananan in view of Wang, Koppe and Hazlebeck et al., US 8262776, issued 9/11/2012 (cite A, PTO-892, 3/2/2020; herein “Hazlebeck”) in light of Sullivan as set forth at pp. 29-31 of the previous Office Action, is withdrawn in view of the amendment of the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, 11, 21-22 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-7 and 9 of U.S. Patent No. 10533154 (herein ‘154) in view of Lananan et al., 2014, published online 7/17/2014 (cite U, PTO-892, 3/2/2020; herein “Lananan”) in view of Wang et al., CN103805514 (Google machine translation, cite V, PTO-892, 3/2/2020; herein “Wang”. NOTE: CN103805514 is foreign patent document cite 1, IDS, 9/24/2019) in light of Sullivan et al., 2010 (cite X, PTO-892, 3/2/2020; herein “Sullivan”).
Claim 1 of ‘154 recites a method of cultivating microalgae and denitrating an industrial waste gas, comprising: (1) a cultivation step of cultivating microalgae in a microalgae suspension, wherein the microalgae suspension comprises a microalgae strain, one or more of a nitrogen source, a phosphorus source, and a carbon source, and wherein a pH value of the microalgae suspension is maintained in a range of 6-11; (2) a separation step of separating the microalgae suspension obtained from step (1) into a microalgae biomass and a residual cultivation solution; (3) a nitrogen oxides (NOx) immobilizing step of denitrating a feedstock industrial waste gas with the residual cultivation solution obtained from step (2) to obtain a NOx immobilized nutrient stream and a purified industrial waste gas, which comprises: (i) converting NOx in the industrial waste gas into nitric acid and/or nitrous acid; and (ii) mixing the residual cultivation solution obtained from step (2) with the nitric acid and/or nitrous acid obtained from step (i); (4) optionally, a drying step of drying the microalgae biomass obtained from step (2) to obtain a microalgae product; and (5) mixing the NOx immobilized nutrient stream with the microalgae strain, wherein the feedstock industrial waste gas is free of sulfur oxides or is desulfurized, and wherein, based on a total amount of NOx in the feedstock industrial waste gas, a molar fraction of NO in the feedstock industrial waste gas is 80% or higher; claim 2 of ‘154 recites that in step (2), NOx in the industrial waste gas is converted into nitric acid through a wet denitration process; and the absorption solution used in the wet denitration process consists of 0.5 m %-58 m % of nitric acid, 0.001 m %-25 m % of hydrogen peroxide, and balance of water; claim 4 of ‘154 recites that one 
Hence, the claims of ‘154 make obvious a process of cultivating microalgae comprising washing an industrial waste gas using an absorption solution comprising 0.5 mass% to 58 mass% of nitric acid and 0.001 mass% to 25 mass% of hydrogen peroxide to obtain a purified gas and a NOx immobilized solution; forming a NOx immobilized nutrient stream comprising the NOX immobilized solution and a residual cultivation solution; preparing a microalgae suspension; adding the NOx immobilized nutrient stream to the microalgae suspension; growing microalgae in the microalgae suspension; and separating the microalgae suspension into a microalgae biomass and the residual cultivation solution wherein the industrial waste gas comprises NOx, wherein the NOx immobilized nutrient stream comprises a nitrogen source that is NO3-, NO2-, or a mixture thereof, because claim 2 of ‘154 recites producing a nutrient solution by a wet denitration process using an absorption solution consisting of 0.5 m %-58 m % of nitric acid, 0.001 m %-25 m % of hydrogen peroxide, step (3) of claim 1 recites mixing the nutrient solution with the residual cultivation solution to form a NOx immobilized 
Instant claim 1 differs from the method made obvious by the claims of ‘154 in that the method made obvious by the claims of ‘154 does not recite adding effective microorganisms (EM) to the microalgae suspension nor that the amount of nitrogen source, calculated as nitrogen atoms, is 10-300 mmol/L.  However, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by the claims of ‘154 wherein the microalgae suspension comprises EM and the amount of nitrogen is 10 – 300 mmol/L in view of the disclosures of Lananan and Wang.
Lananan teaches processes for cultivating microalgae comprising cultivating the microalgae with a NOx immobilized (i.e. nitrate and nitrite salts) nutrient source (p. 127, “Introduction”, ¶1; p. 128, “2.1. Aquaculture wastewater of L. calcarifer”, Table 1; p. 129, “2.6. Bioremediation of aquaculture wastewater”) and Effective Microorganisms (i.e. “EM”, Abst.) wherein the EM microorganisms symbiotically grow with the microalgae because the EM microorganisms produce CO2 and consume O2 while the microalgae consume CO2 and produce O2 while both simultaneously degrade organic matter (Abst.) reducing the requirement for aeration of the culture (p. 128, ¶1).  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to include EM microorganisms in the method for cultivating microalgae made obvious by the claims of ‘154 because inclusion of EM microorganisms in the culture would reduce the requirement for aeration of the culture Activation of Effective Microorganisms, EM-1”), wherein the EM formulation comprises lactic acid bacteria (e.g. Lactobacillus), yeasts, photosynthetic bacteria and Actinomyces (Ibid.).  Sullivan is cited as evidence that Actinomyces are gram positive filamentous bacteria (Abst.).  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the EM microorganisms included in the culture to reduce the requirement for aeration of the culture and to allow the microalgae and EM microorganisms to grow symbiotically could comprise photosynthetic bacteria, Lactobacillus, yeast, gram-positive Actinomyces and filamentous bacteria because Lananan teaches that the EM formulation comprises lactic acid bacteria (e.g. Lactobacillus), yeast, photosynthetic bacteria, and Actinomyces wherein the Actinomyces are gram-positive, filamentous bacteria.
Neither the claims of ‘154 nor Lananan teach that the concentration of nitrogen in the NOx nutrient source is 10-300 mmol/L or 20-200 mmol/L; however, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the concentration of nitrogen in the NOx nutrient source to be in the range of 10-300 mmol/L or 20-200 mmol/L in view of the teachings of Wang.
Wang teaches that industrial smoke NOx is added to the microalgae culture as a feed supplement wherein the supplement, i.e. NOx immobilized nutrient stream, comprises NaNO2 at 15-30 g/L (p. 1, last ¶).  15 g/L of NaNO2 comprises 220 mmol/L of x using an absorption solution comprising 0.5 mass% to 58 mass% of nitric acid and 0.001 mass% to 25 mass% of hydrogen peroxide to obtain a NOx immobilized nutrient stream; preparing a microalgae suspension; adding the NOx immobilized nutrient stream to the microalgae suspension, wherein the industrial waste gas comprises NOx, wherein the NOx immobilized nutrient stream comprises a nitrogen source that is NO3-, NO2-, or a mixture thereof, adding effective microorganisms (EM) to the microalgae suspension, wherein the EM bacteria comprises photosynthetic bacteria, Lactobacillus, yeast, gram-positive actinomyces, and filamentous bacteria, wherein the NOx immobilized nutrient stream comprises a nitrogen source that is NO3-, NO2-, or a mixture thereof and an amount of nitrogen source, calculated as nitrogen atoms, is 220 mmol/L with a reasonable expectation of success, because claim 2 of ‘154 recites that the NOx immobilized nutrient stream is produced by a wet denitration process using an 
Regarding instant claims 2-4, Lananan teaches that the microalgae is a Chlorella species (Title, p. 128, “2.3. Propagation of marine microalgae, Chlorella sp.”) and Wang teaches that the microalgae can be Chlorella vulgaris (pp. 4-5, Embodiment 2); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by claims 1-2, 4-7 and 9 of ‘154 in view of Lananan and Wang wherein the microalgae is a Chlorella species; therefore, instant claims 2-4 are prima facie obvious.
Regarding instant claims 5 and 21, claim 1 of ‘154 teaches that the culture comprises a carbon source, Lananan teaches the introduction of molasses as a carbon source to the cultivation of the microalgae (p. 128, “2.2. Activation of Effective Microorganisms, EM-1”) and Wang teaches nutrient streams comprising glucose which are fed to the microalgae culture (Abst.; p. 4, embodiment 1, feed supplement liquid 1).  Claim 5 recites that the organic carbon source is added to the NOx nutrient stream which is fed to the microalgae culture whereas Lananan and Wang both teach that the prima facie obvious absent compelling evidence to the contrary (MPEP 2144.04 IV. C.); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method of cultivating microalgae made obvious by claims 1-2, 4-7 and 9 of ‘154 in view of Lananan and Wang wherein the organic carbon source comprises glucose and is added to the immobilized NOx nutrient stream; therefore, instant claims 5 and 21 are prima facie obvious.
Regarding claim 6, Wang teaches that the glucose concentration in the culture is maintained at 10 to 30 g/L (p. 3, step 3); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method of cultivating microalgae made obvious by claims 1-2, 4-7 and 9 of ‘154 in view of Lananan and Wang wherein the organic carbon source is 10 – 30 g/L of microalgae suspension; therefore, instant claim 6 is prima facie obvious.
Regarding claim 7, Lananan teaches that the EM microorganisms are at a concentration of 5.24 x 106 – 9.14 x 109 CFU/mL (p. 129, “2.5. Spectrophotometric analysis of microbial biomass”) and teaches that 1 to 3 mls were added per culture (Table 2) wherein the cultures were with a 2L working volume (p. 133, “4.4. Ammonia and phosphorus removal”); thus, the cultures of Lananan comprise 2.62 x 106 (5.24 x 106 CFU/ml x 1 ml per 2L) to 1.37 x 1010 (9.14 x 109 CFU/ml x 3 ml per 2L) cells per liter of microalgae suspension.  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method of cultivating microalgae made obvious by claims 1-2, 4-7 and 9 of ‘154 in view 6 to 1.37 x 1010 cells per liter of microalgae suspension; therefore, instant claim 7 is prima facie obvious.
Regarding claims 8 and 9, claim 1 of ‘154 teaches that the pH of the culture is 6-11 and Lananan teaches that the microalgae were cultured at 25 °C with 3350 lumen illumination intensity (p. 128, “2.3. Propagation of marine microalgae, Chlorella sp.”; p. 129, “2.6. Bioremediation of aquaculture wastewater”); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method of cultivating microalgae made obvious by claims 1-2, 4-7 and 9 of ‘154 in view of Lananan and Wang wherein the temperature is 25 °C, the illumination is 3350 lux and the pH is 6-11; therefore, instant claims 8 and 9 are prima facie obvious.
Regarding instant claim 11, claim 1 of ‘154 teaches that the culture comprises a nitrogen source, a phosphorous source and a carbon source, claim 5 of ‘154 teaches that the nitrogen source can be a salt, claim 6 teaches that the nitrogen is an alkali nitrate and/or alkali nitrite, claim 9 of ‘154 teaches that the pH of the culture can be adjusted by adding nitric acid and/or nitrous acid and Wang teaches supplying the microalgae culture with nutrient streams for an organic carbon source (feed supplement liquid 1), a nitrogen source (feed supplement liquid 2) and a phosphorous source (feed supplement liquid 3) wherein the nitrogen source comprises NaNO3 and NaNO2 (i.e. in the form of alkali nutrient salts) (Wang, p. 3).  Instant claim 11 recites that the nutrient stream comprises a nitrogen source, a phosphorous source and a carbon source while Wang recites the different sources being separate nutrient streams added to the prima facie obvious absent compelling evidence to the contrary (MPEP 2144.04 IV. C.); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method of cultivating microalgae made obvious by claims 1-2, 4-7 and 9 of ‘154 in view of Lananan and Wang wherein the nutrient streams are added together before adding them to the microalgae culture because any order of addition of components to a composition is prima facie obvious, wherein the nitrogen source is in the form of an alkali salt and wherein the pH of the microalgae suspension is adjusted with nitric acid, nitrous acid, or a mixture thereof therefore, instant claim 11 is prima facie obvious.
Regarding instant claim 22, claim 1 of ‘154 teaches separating the microalgae suspension to obtain a residual cultivation solution and microalgae; and washing an industrial waste gas using the residual cultivation solution to obtain the NOx immobilized nutrient stream, wherein the industrial waste gas contains NOx; therefore, instant claim 22 is prima facie obvious.
Regarding instant claim 25, Lananan teaches that the NOx nutrient source comprises 12.22 ± 0.58 mg/L nitrate (NO3-) and 0.125 ± 0.25 mg/L nitrite (NO2-) ions (p. 128, “2.1. Aquaculture wastewater of L. calcarifer”) which is 0.2 mmol/L nitrogen (NO2- = 46.005 mg/mmol; NO3- = 62.004 mg/mmol; 0.125 mg/L NO2-/46.005 mg/mmol = 0.003 mmol/L; 12.22 mg/L NO3-/62.004 mmol/L = 0.197; 0.003 mmol/L + 0.197 mmol/L = 0.2 mmol/L).  Wang teaches the NOx immobilized nutrient stream comprises NaNO2 at 15-30 g/L (p. 1, last ¶).  15 g/L of NaNO2 comprises 220 mmol/L.  Because Lananan teaches successful microalgae cultivation and denitrification of NOx compounds prima facie obvious.

Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response on pp. 7-10 regarding the claim objection and the rejections under 35 U.S.C. § 103 are moot as the rejections have been withdrawn.  Regarding the rejection of claims 1-9, 11, 21-22 and 25 on the ground of non-statutory double patenting over claims 1-2, 4-7 and 9 of U.S. Patent 10533154 in view of Lananan and Wang in light of Sullivan, Applicant argues that the amendments to claim 1 render the rejection moot.  This is incorrect.  See rejection above.

Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651